DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 03/16/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 and 21-23 have been considered and examined.  Claim(s) 17-20 has/have been canceled.


Allowable Subject Matter
Claims 1-16 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a display comprising: a display panel and a backlight, wherein the backlight comprises wherein the multi-layer wavelength converter film comprises a wavelength selective filter film layer and a photoluminescence film layer, wherein the photoluminescence film layer comprises a light transmissive polymeric binder material incorporating a green photoluminescence material and a red photoluminescence material; and wherein the wavelength selective filter film layer is transmissive to blue light and is reflective to green and red light, wherein the multi-layer wavelength converter film is positioned between the blue light excitation source and the display panel, and wherein the multi-layer wavelength converter film is a unitary construction, wherein: the photoluminescence film layer is fabricated directly onto the wavelength selective filter film layer having no air gap between the layers; or the photoluminescence film layer is fabricated separately to the wavelength selective film layer and directly bonded to the wavelength selective film layer with a light transmissive material with no air gaps between the layers are not disclosed. 
The closest prior art are Bae et al. (WOO2018/203976A1) (US Pub 2019/0265551) to Liu et al. is considered equivalent.) and You et al. (US Pub. 2016/0070137). While Liu discloses a display (Fig. 2; 14 Display), comprising: a backlight (42 Backlight unit) comprising a blue light excitation source (36 blue light-emitting diode array [0032]); and a wavelength converter film (30+32) and You discloses a display panel (216 LCD panel) and a backlight (200 liquid crystal display minus 216). Neither Liu nor You disclose or suggest in summary wherein the backlight comprises wherein the multi-layer wavelength converter film comprises a wavelength selective filter film layer and a photoluminescence film layer, wherein the photoluminescence film layer comprises a light transmissive polymeric binder material incorporating a green photoluminescence material and a red photoluminescence material; and wherein the wavelength selective filter film layer is transmissive to blue light and is reflective to green and red light, wherein the multi-layer wavelength converter film is positioned between the blue light excitation source and the display panel, and wherein the multi-layer wavelength converter film is a unitary construction, wherein: the photoluminescence film layer is fabricated directly onto the wavelength selective filter film layer having no air gap between the layers; or the photoluminescence film layer is fabricated separately to the wavelength selective film layer and directly bonded to the wavelength selective film layer with a light transmissive material with no air gaps between the layers.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875